Citation Nr: 0902022	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  02-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
from February 16, 2000 to August 18, 2003 and from November 
1, 2004 to the present for right knee disability, status post 
right total knee replacement.  

2.  Entitlement to an effective date prior to February 16, 
2000, for a grant of service connection for a right knee 
disability, status post right total knee replacement.

3.  Entitlement to an effective date prior to March 27, 2002, 
for a 60 percent evaluation for service-connected left knee 
disability, status post total knee replacement.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a local RO hearing in September 
2002.  

The issues currently on appeal were previously before the 
Board in May 2007.  They were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  During the appeal period, the service-connected right 
knee disability, status post right total knee replacement, 
has been manifested by intermittent severe pain and extension 
limited to, at most, 20 degrees.  

2.  A November 1998 rating decision which denied service 
connection for a right knee disability is final.

3.  On February 16, 2000 the veteran submitted a document 
which has been construed as a claim of entitlement to service 
connection for a right knee disability.  

4.  There was no formal or informal claim of entitlement to 
service connection for a right knee disability which was 
received subsequent to the November 1998 rating decision 
which denied service connection for a right knee disability 
but prior to February 16, 2000.   

5.  A November 1998 rating decision which denied an increased 
rating for the service-connected left knee is final.  

6.  In May 2000, the veteran submitted a claim of entitlement 
to an increased rating for the service-connected left knee 
disability.  

7.  An increase in disability to a 60 percent level for the 
service-connected left knee disability was not factually 
ascertainable prior to March 27, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 30 percent from February 16, 2000 to August 18, 
2003, and from November 1, 2004 to the present for right knee 
disability, status post right total knee replacement, have 
not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262.

2.  The criteria for an effective date prior to February 16, 
2000 for the grant of service connection for the right knee 
disability, status post total knee replacement, have not been 
met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 
3.400 (2008). 

3.  The criteria for an effective date prior to March 27, 
2002 for a 60 percent evaluation for the service-connected 
left knee disability, status post total knee replacement, 
have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5055 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 defines VA's duty to notify and assist 
the veteran in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
set forth additional notice requirements applicable in 
increased rating cases.  As the current rating issue on 
appeal pertains to entitlement to an initial rating, rather 
than an increased rating, the provisions of this decision do 
not apply.

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, VA did not need to send the veteran new 
notices in connection with his claims for an earlier 
effective date or for the increased initial rating.  

As to the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  In this 
case, whether an earlier effective date is warranted is based 
upon the evidence that was already in the claims file at the 
time the veteran submitted his claims.  VA did not provide 
the veteran with an examination in connection with these 
claims for an earlier effective date, as they would not 
warrant an examination.  See 38 U.S.C.A. § 5103A(d)(2).  
Specifically, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A) - (C); see also 38 C.F.R. §3.159(c)(4)(A) - 
(C).  With regard to the initial rating claim, the veteran 
was provided appropriate VA examinations.  

In summary, the VCAA provisions have been satisfied.  See 38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 
(2008).  The veteran has not claimed that VA has failed to 
comply with the notice and duty-to-assist requirements of the 
VCAA and, in fact, informed VA he had no additional evidence 
to submit in April 2006 and July 2006. 


Entitlement to an initial rating in excess of 30 percent from 
February 16, 2000 to August 18, 2003, and from November 1, 
2004 to the present for right knee disability, status post 
right total knee replacement

In November 2005, the RO granted service connection for right 
knee disability, status post right total knee replacement, 
and assigned a 30 percent disability evaluation effective 
from February 16, 2000.  The veteran has appealed the initial 
disability evaluation assigned.  



Factual Background

In May 1999, the veteran complained of right knee pain which 
was 6/10 which increased with walking long distances.  

In July 1999, the veteran reported knee pain was 4/10. 

In October 1999, the veteran stated that his knee pain was 
7/10.  Physical examination revealed that flexion was within 
normal limits.  

In July 2000, the veteran reported bilateral knee pain.  

At the time of a July 2000 VA joints examination, the veteran 
complained of bilateral knee pain.  He reported frequent 
locking and giving way of the right knee.  He also reported 
pain in the medial aspect of the right knee when on stairs. 
He complained of weakness and a decreased range of motion.   
The veteran opined that he experienced flares of pain four 
times per week but they did not result in any additional loss 
of motion.  The veteran alleged that he had to quit working 
construction due to problems with knee pain.  The range of 
motion of the right knee was flexion to 95 degrees and 
extension to -9 degrees.  Right knee pain was present during 
flexion from 90 to 95 degrees.  The examiner determined that 
no ankylosis was present.  

In August 2001, it was noted that the range of motion of the 
musculoskeletal system was intact and that a review of 
systems indicated the veteran reported joint pain or 
swelling.  Another record dated the same month indicates the 
veteran complained of right knee pain.  Physical examination 
revealed no instability.  

In October 2001, the veteran complained of right knee pain.  
The range of motion of the right knee was determined to be 
from 0 to 90 degrees without evidence of instability.  

A VA joints examination was conducted in March 2002.  The 
veteran reported severe bilateral knee pain associated with 
locking and loss of balance.  He indicated that he had had 
approximately four bouts of acute severe knee pain in the 
preceding year (June 2001, August 2001, January 2002 and 
October 2002).  It was noted that there were no episodes of 
dislocation or recurrent subluxation of either knee during 
the preceding year.  The range of motion of the right knee 
was flexion to 105 degrees and extension to -10 degrees.  The 
examiner noted that there was painful motion from the first 
degree to the last degree.  The examiner opined that the 
veteran was additionally limited by pain, fatigue, weakness 
and lack of endurance following repetitive use or during 
flares.  There was moderate evidence of painful motion.  
There was no ankylosis.  

In April 2002, the range of motion of the right knee was 
determined to be from 0 to 90 degrees.  It was noted that the 
veteran complained of knee pain.  

In March 2002, it was reported that the range of motion of 
the musculoskeletal system was intact.  

In July 2002, it was reported that the range of motion of the 
musculoskeletal system was intact.  

In September 2002, it was reported that the range of motion 
of the musculoskeletal system was intact.  

In February 2003, it was noted that the veteran was doing 
well after total knee replacement.  The range of motion of 
the knees was from 0 to 100 degrees bilaterally.  

In May 2003, it was noted that the range of motion of the 
musculoskeletal system was intact.  

In July 2003, it was noted that the range of motion of the 
knees was limited.  The extent of limitation was not 
quantified.  

In August 2003, the right total knee replacement was revised.  

In November 2004, the range of motion of the right knee was 
flexion to 85 degrees and extension to 18 degrees.  Another 
record dated in November 2004 indicates that the range of 
motion of the right knee was lacking 20 degrees of extension.  
It was reported that there was occasional knee pain.  A third 
record dated in November 2004 shows that the range of motion 
of the right knee was from 10 degrees to 90 degrees.  

A December 2004 record includes a pertinent assessment of 
status post right total knee replacement revision in August 
2003 with knee extension lag of 10 degrees and occasional 
knee pain.  

In April 2005, the veteran reported that he was experiencing 
pain in the left knee.  He recently had fallen on the knee.  
He did not report any problems with the right knee.  

In March 2005, the veteran reported that he experienced pain 
in both knees and legs which was 6/10.  

At the time of a June 2005 VA joints examination, the veteran 
described pain in both knees with a severity of 6/10.  Pain 
was reportedly accompanied by weakness, morning stiffness, 
swelling, fatigability and lack of endurance for ambulation.  
The veteran reported that the pain was worse on the left 
side.  He stated he had flares of pain three to four times 
per month with a pain severity of 9/10 and a duration of 
three to six hours.  The flares did not result in any 
additional limitation of motion.  Physical examination 
revealed that the range of motion of the right knee was 
flexion from 0 to 110 degrees.  Extension was -5 and painful 
in the last 10 degrees with functional loss due to pain of 5 
degrees.  With regard to pain on use or during flares, the 
examiner noted that pain was elicited in both knees right 
worse than left but there was no weakness, fatigue, 
incoordination or further functional loss.  No ankylosis was 
present.  The pertinent diagnosis was status post right total 
knee replacement with residual pain in the right knee joint.  

In July 2005, a review of the musculoskeletal system was 
negative for joint pain and myalgias.  The range of motion of 
the musculoskeletal system was intact.

In December 2005, a  review of the musculoskeletal system was 
negative for joint pain and myalgias.  The range of motion of 
the musculoskeletal system was intact.

In June 2006, a review of the musculoskeletal system 
indicates the veteran reported joint pain or swelling and 
arthritis.  The range of motion of the musculoskeletal system 
was intact.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher rating is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service 
connection for that disability. Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

The residuals of the veteran's service-connected right knee 
disability, status post total knee replacement, have been 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  That diagnostic code provides for 
assignment of a 100 percent rating for one year following the 
implantation of the prosthesis.  Thereafter, a 60 percent 
rating is warranted if there are chronic residuals consisting 
of severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability will be rated 
by analogy to Diagnostic Codes 5256, 5261 or 5262.  The 
minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.

Under the provisions of Diagnostic Code 5256, pertaining to 
ankylosis of the knee, a 40 percent rating is assigned for 
ankylosis in flexion between 10 degrees and 20 degrees; a 50 
percent rating is provided for ankylosis in flexion between 
20 degrees and 45 degrees, and a maximum 60 percent rating is 
assigned for extremely unfavorable ankylosis, or ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 4.71a, 
Diagnostic Code 5256.

Under Diagnostic Code 5261, for limitation of leg extension, 
a 40 percent rating is warranted when leg extension is 
limited to 30 degrees and a maximum 50 percent rating is 
warranted when leg extension is limited to 45 degrees.  38 
C.F.R. 4.71a, Diagnostic Code 5261.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5262, pertaining to malunion of the 
tibia and fibula, a maximum 40 percent rating is assigned if 
there is nonunion of the tibia and fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Analysis

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 30 
percent for the right knee disability, status post right 
total knee replacement, for the entire period under 
consideration is not warranted.

The Board finds that an increased rating is not warranted 
when the right knee disability is evaluated under Diagnostic 
Code 5256 as there is no competent evidence of record 
demonstrating that the service-connected right knee 
disability is manifested by any ankylosis.  The reports of 
the VA examinations conducted in July 2000, March 2002 and 
June 2005, all indicate that there was no ankylosis present 
in the right knee.  

The Board finds that an increased rating is not warranted 
when the right knee disability is evaluated under Diagnostic 
Code 5261 based on limitation of extension of the leg.  In 
order to warrant a rating in excess of 30 percent under this 
Diagnostic Code, the extension of the leg must be limited to 
30 degrees or more.  The record reveals that the greatest 
limitation of extension recorded for the right knee during 
the appeal period was in November 2004 when it was found that 
the veteran was lacking 20 degrees of extension.  Other 
clinical records demonstrate lesser restriction of extension.  

An increased rating is not warranted under 5261 upon 
consideration of pain and use and during flares.  The 
examiner who conducted the July 2000 VA joints examination 
noted that there was pain during flexion but was silent as to 
whether pain was present during extension.  The Board 
interprets this silence to indicate that there was no pain 
during extension of the right knee.  The examiner who 
conducted the March 2002 VA examination noted that extension 
was limited by 10 degrees and further opined that there would 
be additional limitation as a result of repetitive use or 
during flares.  The extent of the additional loss was not 
quantified.  This examiner also reported that the entire 
range of motion of the right knee was painful.  No other 
records show that the entire range of motion of the knee was 
painful.  The Board finds that this one instance of a 
determination that the entire range of motion of the right 
knee was painful is not representative of the vast majority 
of the other findings of record.  The examiner who conducted 
the June 2005 VA joints examination determined that the 
veteran was lacking 5 degrees of extension in the right knee 
at that time and that the veteran's knee was painful in the 
last 10 degrees of extension.  He further opined that the 
veteran would lose an additional 5 degrees of motion as a 
result of pain on use or during flares.  This equates, at 
most, to a lack of extension of 15 degrees when pain is 
considered.  This level of symptomatology falls below the 
threshold requirement for granting an increased rating in 
excess of 30 percent under Diagnostic Code 5261.  The Board 
finds that the evidence of record more nearly approximates, 
at most, a 30 percent evaluation under Diagnostic Code 5261.  

The Board notes that the limitation of extension of the leg 
appears to be intermittent at best as demonstrated by the 
clinical records which indicate that the veteran could extend 
his knee to 0 degrees and the clinical records which include 
references to the fact that the range of motion of the 
musculoskeletal was intact.  This evidence demonstrates to 
the Board that the limitation of extension of the right knee 
was not chronic.  This also weighs against a grant of a 
rating in excess of 30 percent.  

The Board finds that an increased rating for the right knee 
disability is not warranted at any time during the appeal 
period when the disorder is evaluated under Diagnostic Code 
5262 as there is no competent evidence of nonunion of the 
right tibia and fibula with loose motion, requiring a brace.  
X-rays of the knee have failed to demonstrate the pertinent 
symptomatology and no health care provider has made a 
determination that the veteran experienced nonunion of the 
right tibia and fibula.  

The Board finds that an increased rating is not warranted at 
any time during the appeal period when the right knee 
disability is evaluated under Diagnostic Code 5055.  The 
competent evidence of record does not support a finding that 
the service-connected disability is manifested by chronic 
residuals of severely painful motion or severe weakness.  
Evidence pertaining to weakness in the right knee is scarce.  
The examiner who conducted the March 2002 VA examination 
opined that the veteran's right knee would be limited, in 
part, by weakness and lack of endurance following repetitive 
use.  However, the examiner who conducted the June 2005 VA 
joints examination specifically found that there was no 
weakness present.  While this evidence is in equipoise, the 
fact that the remainder of the medical records are mostly 
devoid of any complaints of weakness by the veteran or 
findings of weakness by a health care professional weighs 
against the claim.  The Board finds the lack of any other 
complaints or findings tips the probative weight against a 
finding that the service-connected right knee disability is 
manifested by weakness.  When the question of whether the 
veteran experiences chronic weakness is taken into account, 
the probative weight of the evidence against the finding is 
even greater.  The evidence of record does not support a 
finding of the presence of chronic weakness in the right 
lower extremity.  The preponderance of the competent evidence 
indicates that the veteran does not experience chronic 
weakness but, at best, he experiences intermittent weakness.  

The Board also finds that the service-connected right knee is 
not manifested by chronic severely painful motion.  The 
clinical records indicate that the veteran has reported 
painful knees at times but the severity of the pain changes 
between 3/10 to 7/10 with the majority of the reports being 
6/10.  This evidence indicates that the severity of the pain 
waxes and wanes that does not rise to a level of chronic 
severe pain.  The veteran reported at the time of the March 
2002 VA examination that he had experienced four bouts of 
severe knee pain within the last year.  VA clinical records 
dated in November 2004 and December 2004 both indicate the 
veteran reported that he experienced occasional knee pain.  
At the time of the June 2005 VA examination, the veteran had 
pain in both knees with a severity of 6/10 and flares of pain 
three to four times per month with a pain severity of 9/10.  
The majority of the clinical records were silent as to any 
complaints of severe right knee pain.  The Board finds this 
evidence demonstrates that the veteran experiences chronic 
knee pain but the knee pain is not chronically severe.  By 
the veteran's reports, the severe knee pain is only episodic.  
Diagnostic Code 5055 requires the presence of chronic severe 
pain.  

The Board has considered whether a separate rating under the 
provisions of 38 C.F.R. § 4.118 for evaluating scars is 
warranted.  However, the evidence of record fails to show 
that the surgical scars from the knee replacement are deep 
and affect an area of 39 sq. cm. or more or that any scar is 
unstable or painful on examination.  The veteran has not so 
alleged.  Under these circumstances, a separate rating under 
Diagnostic Codes 7801, 7802, 7803 or 7804 is not warranted.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right knee disability now causes or 
has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  Id.  
The veteran has alleged that he was no longer able to work 
due to bilateral knee problems but has not submitted any 
objective evidence to support this claim.  No health care 
professional has indicated that the veteran was permanently 
unable to work due to his right knee disability.  The fact 
that the veteran was hospitalized one time during the appeal 
period in August 2003 for a revision of the total knee 
replacement does not equate to frequent hospitalizations.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an increased rating for 
the right knee disability, status post total knee 
replacement, during the entire appeal period.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit favorable 
determinations pursuant to 38 U.S.C.A. § 5107(b).


Entitlement to an effective date prior to February 16, 2000 
for the grant of service connection for the right knee 
disability.

In November 2005, the RO granted service connection, in 
pertinent part, for status post right total knee replacement 
with secondary strain and severe arthritis and assigned a 30 
percent disability evaluation effective from February 16, 
2000.  The veteran has appealed the effective date assigned 
by the November 2005 rating decision.  

Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38  
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of service 
connection based on a claim for service connection or a 
reopened claim will be the "[d]ate of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400 (emphasis added). 

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

An appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of an SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  38 C.F.R. § 20.201.  
While special wording is not required, the notice of 
disagreement must be in writing and in terms that can be 
reasonably construed as a disagreement with that 
determination and a desire for appellate review.  Id.  



Factual Background

In September 1970, the veteran submitted a claim, in 
pertinent part, for service connection for a right knee 
disability.  In February 1971, the claim was denied by the 
RO.  The veteran was informed of this decision and of his 
appellant rights the same month.  In August 1971, he 
submitted a statement requesting reconsideration of the 
February 1971 rating decision and included copies of service 
treatment records which were not associated with the claims 
file at the time of the February 1971 rating decision.  In 
November 1971, the claim was again denied by the RO.  The 
veteran was informed of this decision via correspondence 
dated the same month.  The next communication which was 
received from the veteran was in March 1973.  No 
communication from the veteran or his representative was 
received within one year of the November 1971 rating decision 
which denied service connection for a right knee condition.  
The November 1971 rating decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.1103.

In August 1978, the veteran submitted another claim for a 
right knee disability and in April 1979, the claim was 
denied.  

In February 1997, the veteran submitted another claim of 
entitlement to service connection for his right knee.  

In November 1998, the RO denied the claim for service 
connection for the right knee condition based on the fact 
that new and material evidence had not been received to 
reopen the prior final denial.  Notification of the decision 
was mailed to the veteran the same month.  In March 1999, the 
veteran submitted a notice of disagreement with the November 
1998 rating decision.  A statement of the case was mailed to 
the veteran in June 1999.  The next communication which was 
received from the veteran subsequent to issuance of the June 
1999 statement of the case was received in February 2000.  
This is more than 90 days after the issuance of the statement 
of the case and more than one year after the November 1998 
rating decision.  The November 1988 rating decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

On February 16, 2000, VA received a communication from the 
veteran requesting a personal hearing.  

In March 2000, the RO informed the veteran that he had not 
submitted a timely substantive appeal which was required to 
perfect his appeal of the November 1998 rating decision.  The 
veteran was informed that his appeal was cancelled.  The 
March 2000 letter included information as to the veteran's 
appellant rights regarding the determination that the appeal 
was not timely.  

A statement from the veteran, which was dated in March 2000, 
was received by VA in May 2000.  The veteran indicated he was 
requesting evaluation of his right knee condition which had 
recently been surgically replaced.  

Analysis

As set out above, the November 1998 rating decision which 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for a right knee disability is final as the 
veteran failed to perfect the appeal he initiated.  No claim 
of entitlement to service connection for a right knee 
disability was received by VA prior to the February 2000 
letter from the veteran.  The Board notes that the May 2000 
letter cannot be construed as notice of disagreement with the 
March 2000 RO determination that the veteran failed to 
perfect his appeal of the November 1998 rating decision.  The 
letter received in May 2000 indicates that the veteran was 
requesting that his claim be transferred from the RO in 
Puerto Rico to the RO in New York and also requested that VA 
"...evaluate my right knee condition that was recently 
surgically replaced.  Please evaluate as secondary to my 
service connected left knee."  Nowhere does the March 2000 
letter which was received in May 2000 express disagreement 
with the RO's March 2000 determination that the veteran 
failed to perfect his appeal of the November 1998 rating 
decision.  The Board finds that the November 1998 rating 
decision is final.  

Because the veteran did not perfect an appeal in the matter, 
the November 1998 rating decision is final based on the 
evidence of record at the time.  It is not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the November 1998 rating decision 
has not been alleged and is not evident from the record.

The first communication which was received by VA after the 
November 1998 rating decision which indicates a desire to 
claim entitlement to service connection for the right knee 
condition is the March 2000 letter from the veteran which was 
received by the RO in May 2000.  However, the RO assigned an 
effective date in February 2000 based the veteran's 
submission of a hearing request.  The Board cannot find any 
evidence of record which would allow for a grant of an 
effective date prior to February 2000 for the grant of 
service connection for the right knee disability.  The 
veteran's argument for an earlier effective date appears to 
based on the fact that he had had knee surgery conducted in 
January 1999.  He has not argued in any way that he has 
submitted a claim of entitlement to service connection for a 
right knee disability subsequent to the prior final November 
1998 rating decision which denied service connection but 
prior to the February 2000 letter which VA construed as the 
request to reopen the claim.  There is no physical evidence 
of a formal or informal claim of entitlement to service 
connection for a right knee disorder being received 
subsequent to the November 1998 decision which denied service 
connection but prior to the February 2000 letter which 
reopened the claim.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against the claim of entitlement to an effective 
date prior to February 16, 2000 for the grant of service 
connection for the right knee disability, status post total 
knee replacement.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).



Entitlement to an effective date prior to March 27, 2002 for 
a 60 percent evaluation for service-connected left knee 
disability, status post total knee replacement.

In April 2002, the RO granted an increased rating for status 
post left knee replacement and assigned a 60 percent 
disability evaluation effective from March 27, 2002 under 
Diagnostic Code 5055.  The veteran has appealed the effective 
date for the grant of the 60 percent evaluation.  

Criteria

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned for the increased rating effective date depending on 
the facts of a case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

Diagnostic Code 5055 provides for assignment of a 100 percent 
rating for one year following the implantation of the 
prosthesis.  Thereafter, a 60 percent rating is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261 or 5262.  The minimum rating 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under the provisions of Diagnostic Code 5256, pertaining to 
ankylosis of the knee, a 40 percent rating is assigned for 
ankylosis in flexion between 10 degrees and 20 degrees; a 50 
percent rating is provided for ankylosis in flexion between 
20 degrees and 45 degrees, and a maximum 60 percent rating is 
assigned for extremely unfavorable ankylosis, or ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 4.71a, 
Diagnostic Code 5256.

Under Diagnostic Code 5261, for limitation of leg extension, 
a 40 percent rating is warranted when leg extension is 
limited to 30 degrees and a maximum 50 percent rating is 
warranted when leg extension is limited to 45 degrees.  38 
C.F.R. 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, pertaining to malunion of the 
tibia and fibula, a maximum 40 percent rating is assigned if 
there is nonunion of the tibia and fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.



Analysis

In June 1997, the veteran submitted a claim of entitlement to 
an increased rating for his left knee disability.  In 
November 1998, the RO denied the claim.  Notification of the 
decision was mailed to the veteran the same month.  In March 
1999, the veteran submitted a notice of disagreement with the 
November 1998 rating decision.  A statement of the case was 
mailed to the veteran in June 1999.  The next communication 
which was received from the veteran subsequent to issuance of 
the June 1999 statement of the case was received in February 
2000.  This document was a request for a personal hearing.  
In a March 2000 letter, the RO informed the veteran that his 
Substantive Appeal was not timely filed.  The letter informed 
the veteran of his procedural and appellate rights.  The 
veteran did not contest this determination.  The November 
1998 rating decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.  It is not subject to revision 
in the absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  

In May 2000, the veteran submitted a claim of entitlement to 
an increased rating for his service-connected left knee.  
There was no formal or informal claim of entitlement to an 
increased rating for the left knee prior to the May 2000 
submission but subsequent to the November 1998 final rating 
decision.  The Board finds that the May 2000 document is the 
date of receipt of the increased rating claim.  

The evidence of record demonstrates that the increase in 
disability which was the eventual genesis for the 60 percent 
evaluation for the left knee disability occurred after 
receipt of the May 2000 claim for an increase.  

There is no competent evidence of the presence of 
symptomatology which would warrant a 60 percent evaluation 
under Diagnostic Code 5055 which is dated between November 
1998 and May 1999.  The medical records during this time 
period mainly pertain to problems with the veteran's right 
knee.  In February 1999, the range of motion of the left knee 
was determined to be full extension to 110 degrees of 
flexion.  Another record dated the same month indicates the 
veteran had a functional range of motion in the left knee but 
there were no complaints of left knee pain.  The pertinent 
records do not document the presence of chronic severely 
painful motion or weakness.  There is also no evidence of 
ankylosis in these records.  

There is no evidence of the presence of symptomatology which 
would warrant a 60 percent evaluation under Diagnostic Code 
5055 with is dated within one year of receipt of the May 2000 
claim.  

The medical evidence dated within one year prior to the May 
2000 claim consists of three VA clinical records documenting 
complaints of problems with the left knee.  These records are 
dated in May 1999, July 1999 and October 1999.  Other than 
the recorded complaints, the extent of the symptomatology 
associated with the left knee was not quantified.  Mere 
complaints of left knee pain without quantification of the 
extent of disability are insufficient upon which to base a 60 
percent disability evaluation under Diagnostic Code 5055.  
The records do not document the presence of chronic severely 
painful motion or weakness.  The complaints are intermittent 
without reference to weakness.  There is also no evidence of 
ankylosis in these records.  

The evidence dated subsequent to receipt of the May 2000 
increased rating claim demonstrates that the first evidence 
of the presence of symptomatology which would warrant a 60 
percent evaluation under Diagnostic Code 5055 is dated 
March 27, 2002.  This is date of a VA joints examination 
wherein the veteran reported the presence of severely painful 
motion.  Prior to that, the symptomatology was less.  

In July 2000, the veteran reported bilateral knee pain right 
worse than left.  No further elaboration was made regarding 
disability associated with the left knee.  

A VA joints examination was conducted in July 2000.  The 
veteran reported frequent left knee swelling and pain.  
Flares of pain were reported to occur four times per week, 
lasting approximately an hour.  The veteran complained of 
weakness and a decreased range of motion.  The examiner did 
not report any objective signs of weakness.  No ankylosis was 
present.  The range of motion of the left knee was from -3 
degrees of extension to 100 degrees of flexion.  Pain was 
present on extremes of flexion but not extension.  No 
additional limitation of motion was found as a result of 
weakness, fatigue or pain on use.  An X-ray of the left knee 
was interpreted as indicating adequate alignment.  The 
pertinent diagnosis was total knee replacement of the left 
knee.  

In August 2001, a review of systems indicated the veteran 
complained of joint pain or swelling.  The range of motion of 
the musculoskeletal system was intact.  A separate record 
dated the same month indicates the veteran was reporting 
problems with his right knee but there was no mention of 
problems with the left knee.  

The above evidence does not document the presence of chronic 
severely painful motion or weakness.  The reported knee pain 
was frequent but intermittent.  While the veteran complained 
of weakness at the time of the July 2000 VA examination, the 
examiner could find no objective evidence of weakness.  There 
is no evidence of ankylosis in these records.  

A VA examination was conducted on March 27, 2002.  The 
veteran reported moderate to severe bilateral knee pain.  The 
effective date for assignment of the 60 percent evaluation 
for the left knee was based on this examination report.  The 
Board agrees with the RO's determination of this evidence as 
being the correct genesis for a 60 percent evaluation under 
Diagnostic Code 5055.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an effective date prior 
March 27, 2002 for a 60 percent evaluation for the left knee 
disability, status post total knee replacement.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 30 percent from February 16, 
2000 to August 18, 2003 and from November 1, 2004 for right 
knee disability, status post right total knee replacement, is 
denied.  

An effective date prior to February 16, 2000 for the grant of 
service connection for the right knee disability is denied.  

An effective date prior to March 27, 2002 for a 60 percent 
evaluation for service-connected left knee disability, status 
post total knee replacement, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


